Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust confirms its August cash distribution and announces receipt of Work Safe Alberta 2007 Best Safety Performer Award CALGARY, Aug. 20 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") confirms that its August 2008 cash distribution will be CDN$0.34 per trust unit payable on September 15, 2008 to unitholders of record on August 29, 2008. The ex-distribution date is August 27, 2008. The CDN$0.34 per unit is equivalent to approximately US$0.32 per unit (before deduction of any applicable Canadian withholding tax), using a current currency exchange of one Canadian dollar equals US$0.94. Registered unitholders with U.S. addresses will receive their distributions directly from Penn West's transfer agent, and will be paid in U.S. currency using the exchange rate in effect on the record date. Non-registered U.S. unitholders will receive their distributions through their brokers. Penn West is also pleased to announce that it has been awarded the Work Safe Alberta - 2007 Best Safety Performer Award which is granted annually by Alberta Employment and Immigration to those companies that demonstrate exceptional performance in workplace health and safety. Approximately 0.5 percent of the 140,000 companies in Alberta met the selection criteria for the award. Penn West is proud of its employees' achievement and is pleased to be recognized as a leader in health and safety within the oil and gas industry.
